Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) made as of the 8th day of February,
2011, by and between Daniel Dean Keaton (the “Executive”), and EDGEN MURRAY
CORPORATION, a Nevada corporation (the “Company”).

W I T N E S S E T H

IN CONSIDERATION of the respective covenants and agreements herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto intending to be legally bound
hereby agree as follows:

1. Employment. Subject to the terms and conditions hereinafter set forth, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to be employed by the Company and perform such services as shall from time to
time be assigned to him by the President of the Company or his designee. The
Executive shall conduct himself and all business in a manner consistent with a
high regard for ethical standards and sound business practices.

2. Term of Employment. The Initial Term of Employment (“Initial Term”) of the
Executive pursuant to this Agreement shall be for one year commencing on July 7,
2010 (“Effective Date”). This Agreement shall be renewed automatically for
successive periods of one (1) year at the end of the Initial Term (each such
one-year period being referred to herein as a “Renewal Term”), unless either the
Company or the Executive elects not to renew the employment for such Renewal
Term by giving written notice thereof at least ninety (90) days prior to the
Expiration Date (as herein defined). For purposes hereof, the last day of the
Initial Term or of each Renewal Term, if any, shall be deemed the “Expiration
Date”.

3. Compensation and Other Related Matters.

3.1. Base Salary. The Executive’s Base Salary shall be as stated in Exhibit A
attached hereto and made a part hereof (“Base Salary”). Base Salary shall be
paid in U.S. Dollars in accordance with applicable policy of the Company. The
Executive’s Base Salary shall be subject to all applicable withholding and other
taxes. The Base Salary shall be reviewed for increase (but not decrease) by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) no less than annually.

3.2. Bonus. The Executive shall be entitled to a bonus in accordance with the
bonus plan of the Company as it may change from time to time (“Bonus”) at the
rate allowed by Exhibit A. Any payment of such Bonus shall be in U.S. Dollars,
strictly in accordance with Company’s bonus program. The Company retains the
right to modify or change the bonus program on an annual basis. Bonus payments
are subject to all applicable withholding and other taxes.

3.3. Taxes. Any taxes or fees imposed on the Base Salary or Bonus of the
Executive by the U.S., any state or local government, or any foreign government
shall be subject to withholding where applicable or otherwise reported as income
to the Executive.



--------------------------------------------------------------------------------

3.4. Expenses. During the Initial Term and any Renewal Term, the Executive shall
be entitled to receive prompt reimbursement from the Company for all travel,
entertainment and out-of-pocket expenses which are reasonable and necessarily
incurred by the Executive in the performance of his duties hereunder; provided
that, the Executive properly accounts therefor in accordance with the Company’s
policies as in effect from time to time. Any extraordinary expenses in amount or
type must be approved by the President of the Company in advance. Such
reimbursement shall be made no later than 60 days after the end of the year
during which the underlying expense was incurred. In addition, no reimbursement
shall be subject to liquidation or exchange for another benefit and the amount
available for reimbursement during any calendar year shall not affect the amount
available for reimbursement in a subsequent calendar year.

3.5. Employment Benefits. During the Initial Term and any Renewal Term, the
Executive shall be entitled to all benefits (subject to eligibility
qualification) that are extended to all other employees, including, but not
limited to, health insurance, 401k, life insurance, Paid Time Off, etc. The
Company retains the right to modify or cancel any such benefits offered to its
employees.

3.6. Vehicle Allowance. If the Executive is entitled to a vehicle allowance,
such allowance is set forth in Exhibit A.

4. Termination of Employment.

4.1. Termination for Cause. The Company may, at any time and in its sole
discretion, terminate the Executive’s employment for Cause (as herein defined)
by delivery to the Executive of a Termination Notice specifying the nature of
such Cause, effective as of the date (such effective date referred to herein as
a “Termination Date”) of such Termination Notice. For purposes hereof, “Cause”
shall mean (i) a conviction of, a plea of nolo contendere, a guilty plea or
confession by the Executive to an act of fraud, misappropriation or embezzlement
or to a felony; (ii) the commission of a fraudulent act or practice by the
Executive affecting the Company; (iii) the willful failure by the Executive to
follow the lawful directions of the Board or the President; (iv) the Executive’s
habitual drunkenness or use of illegal substances, each as determined in the
reasonable discretion of the Board or the President; (v) the material breach by
the Executive of this Agreement; or (vi) an act of gross neglect or gross or
willful misconduct that relates to the affairs of the Company which the Board or
the President in their reasonable discretion deems to be good and sufficient
cause; provided, that the Executive shall receive a Termination Notice with
respect to a termination for Cause pursuant to subsections (iii), (v) and/or
(vi) hereof and the Executive shall have the thirty (30) days following his
receipt of the Termination Notice to cure the breach specified therein to the
reasonable satisfaction of the Board or the President prior to his employment
being terminated for Cause pursuant thereto; provided, however, the Executive
shall have the right to cure any such breach only one (1) time in any twelve
(12) month period.

In the event of termination for Cause the Executive shall only be paid owed and
accrued Base Salary up through the Termination Date. Executive shall be sent the
appropriate COBRA notices and may have the option to continue health insurance
benefits at Executive’s cost.

 

2



--------------------------------------------------------------------------------

4.2. Termination due to Disability. If at any time during the Initial Term or
Renewal Term of employment the Executive, due to physical or mental injury,
illness, disability or incapacity (including “disability” within the meaning of
the disability plan(s) which the Company then has in effect entitling the
Executive to benefits there under), shall fail to perform satisfactorily and
continuously, with reasonable accommodation, the duties assigned to him and the
services to be performed by him hereunder for a period of three (3) consecutive
months or for a non-consecutive period of five (5) months within any twelve
(12) month period, the Company may terminate his employment for “Disability”
upon not less than thirty (30) days prior written notice to the Executive.

In the event of termination due to Disability, the Executive shall only be paid
the Base Salary (in accordance with the Company’s customary payroll practices)
for twelve months after such Termination and a pro rata share of Bonus and
benefits, if any, calculated through the Termination Date, which such Bonus
shall be payable on the Company’s customary date for Bonus payments. The
Executive shall be sent the appropriate COBRA notices and has the option to
continue health insurance benefits at Executive’s cost.

4.3. Termination due to Death. The employment of the Executive shall cease as a
result of the Executive’s death. The Company shall have no further obligations
hereunder after the date of the Executive’s death other than the payment to the
Executive’s estate, legal representative, heirs or other beneficiaries of
(a) the annual Base Salary (as in effect during the year of such death) for a
period of twelve months after the date of the Executive’s death (“Death
Benefit”), and (b) any other benefits and pro rata Bonus, if any, earned and
calculated as of the Executive’s date of death. The Bonus, if any, shall be paid
on the Company’s customary date for Bonus payments. The Death Benefit due shall
be paid in like manner as the Company’s payroll. The Executive’s spouse (and
dependents if of an eligible age under COBRA) shall be sent the appropriate
COBRA notices and have the option to continue health insurance benefits at the
cost of the spouse and/or dependents.

4.4. Termination without Cause or Termination for Good Reason.

4.4.1. Subject to the obligations stated in this Section, the Company may, at
any time and in its sole discretion, immediately terminate the Executive’s
employment without Cause (as herein defined) by delivery to the Executive of a
Termination Notice, effective as of the date of such Termination Notice
(“Termination Date”) or the Executive may terminate employment for Good Reason.
A termination for “Good Reason” shall mean a termination at the initiative of
the Executive under this Section 4.4 following the occurrence, without
Executive’s written consent, of one or more of the following events:

(a) a material reduction in the Executive’s Base Salary;

(b) a permanent relocation of Executive’s primary work assignment outside a
50-mile radius of Baton Rouge, Louisiana;

(c) a material diminution of Executive’s authority, responsibilities or duties;

(d) the occurrence of any action or inaction which causes a material breach by
the Company of its obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, Good Reason shall not be deemed to have occurred
unless Executive provides the Company with notice of one of the conditions
described above within 90 days of the existence of the condition, the Company is
provided 60 days to cure the condition, and the Executive actually terminates
employment within 30 days after the end of such cure period.

For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if:

 

  (i) the Company shall not be the surviving entity in any merger or
consolidation (or survives only as a subsidiary of another entity),

 

  (ii) the Company sells all or substantially all of its assets to any other
person or entity (other than a wholly-owned subsidiary),

 

  (iii) the Company is to be dissolved and liquidated,

 

  (iv) when any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding any 10% or larger shareholder of record of the
Company as of January 1, 2009, directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act, as amended from time to
time), of securities of the Company representing 51% or more of the combined
voting power of the Company’s then outstanding securities which are entitled to
vote with respect to the election of the directors of the Company; or

 

  (v) as a result of or in connection with a contested election the members of
the Board as of the date of this Agreement shall cease to constitute a majority
of the Board. “Contested” as used herein shall not include election by a
majority of the current Board.

4.4.2. Termination without Cause or Termination for Good Reason during Initial
Term and Prior to Change in Control: In the event that the Company terminates
the employment of the Executive without Cause or the Executive terminates for
Good Reason during the Initial Term of employment, the Company shall have no
further obligations hereunder after the Termination Date other than:

(a) payment to the Executive of the Base Salary (at the time of the Termination
Date) for the period of time from the Termination Date through the end of the
Initial Term, except that, said payment to the Executive of the Base Salary
shall be for at least one year if the termination without Cause or for Good
Reason occurs less than one year before the end of the Initial Term;

(b) providing any other benefits (such as health insurance, 401K participation,
disability insurance, etc.), in effect as of the Termination Date, for the
period of time from the Termination Date through the end of the Initial Term;

 

4



--------------------------------------------------------------------------------

(c) payment of any Bonus accrued during the calendar year in which the
termination occurs, with the Bonus being paid in a lump sum on the Company’s
customary date for bonus payments.

4.4.3. Termination without Cause or Termination for Good Reason during Renewal
Term and prior to Change in Control: In the event that the Company terminates
the employment of the Executive without Cause or the Executive terminates with
Good Reason during any Renewal Term, the Company shall have no further
obligations hereunder after the Termination Date other than:

(a) payment to the Executive of the Base Salary (as in effect as of the
Termination Date) for a period of one year from the Termination Date;

(b) providing any other benefits (such as health insurance, 401K participation,
disability insurance, etc.), in effect as of the Termination Date, for the
period of time from the Termination Date;

(c) payment of any Bonus accrued during the calendar year in which the
termination occurs, with the Bonus being paid in a lump sum on the Company’s
customary date for bonus payments.

4.4.4. For the avoidance of doubt under Section 4.4 regarding the providing of
benefits or payment of accrued Bonus owed the Executive, whether the Executive
is entitled to a bonus participation or benefits shall be determined as though
the Executive is actually employed during the entire calendar year during which
the termination occurs. In the event that the employment of the Executive is
terminated without Cause or for Good Reason during the Initial Term or any
Renewal Term, the Executive shall be entitled to a Bonus payment only for the
calendar year in which the termination occurs.

4.4.5. Termination without Cause and Termination with Good Reason Following a
Change in Control. If either (a) Executive’s employment with the Company is
terminated by the Company without Cause (which termination shall be effective as
of the date specified by the Company in a written notice to Executive), other
than due to death or Disability, or in the event there is a termination with
Good Reason (as defined above), in either case within one year following a
Change in Control (as defined above), or (b) Executive voluntarily terminates
his employment on his own initiative on or after 275 days (but no later than 305
days) following a Change in Control, in either case of (a) or (b), Executive
shall be entitled to and his sole remedies under this Agreement shall be:

 

  (i) payment to the Executive of Base Salary earned through the Termination
Date, which shall be paid in accordance with the Company’s customary payroll
practices;

 

  (ii)

an amount equal to one (1) times the sum of the Base Salary, at the annualized
rate in effect on the Termination Date (or in the event a reduction in Base
Salary is a basis for a termination for Good Reason, then the Base Salary in
effect immediately prior to such reduction) which

 

5



--------------------------------------------------------------------------------

 

amount shall be payable in accordance with the provisions of Section 4.4.7 of
this Agreement;

 

  (iii) payment of any Bonus accrued during the calendar year in which the
termination occurs, with the Bonus being paid in a lump sum on the Company’s
customary date for bonus payments; and

 

  (iv) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

In the event that the Executive voluntarily terminates his employment under
(b) of this Section and then subsequently becomes actively involved in the
Company or its successor entity within twelve (12) months of the date of the
voluntary termination, the obligation of the Company to continue to pay the Base
Salary shall immediately cease and the Executive shall be obligated to pay to
the stockholders/owners of the Company immediately prior to the Change of
Control (the “Stockholders”), an amount equal to the aggregate amount paid to
the Executive under Sections 4.4.5 (ii) and (iii) above.

4.4.6. COBRA: The “Severance Period” shall be the period of time between the
Termination Date through the date for which the Executive is due payment of
Annual Base Salary. During the Severance Period, the Executive shall be sent the
appropriate COBRA notice and if coverage is elected under COBRA, the Company
shall pay the premium necessary for the Executive to have continued
participation in the medical plan at the same benefit level at which Executive
was participating on the date of the termination of employment during the
applicable time period allowed for continuation of coverage under COBRA (the
“COBRA Period”) until the earlier of the expiration of the Severance Period or
the date on which Executive receives substantially comparable coverage and
benefits under the medical plan of a subsequent employer (the “Continued
Participation Period”); provided, however, if the COBRA Period terminates prior
to the expiration of the Continued Participation Period, during the remainder of
the Continued Participation Period Executive will not be entitled to continued
participation in the medical plan and the Company will pay directly to
Executive, on a monthly basis, an amount equal to the premium amount previously
expended monthly by the Company for Executive’s continued participation in the
medical plan. In the event that the Severance Period is less than the available
COBRA Period, the Executive may elect to extend coverage for the remainder of
the COBRA period, but such extended participation shall be at the Executive’s
cost.

4.4.7. Payment: Any payments to the Executive based on the Annual Base Salary in
this Section 4.4 shall be made in accordance with the Company’s customary
payroll practices, consisting of 26 pay periods per year. The payments shall
commence on the first regular pay day following the Termination Date. All taxes
and required deductions shall be made from such payments.

4.5. Voluntary Termination by the Executive/ Resignation by Executive. If at any
time during the Initial Term or any Renewal Term the Executive resigns from the
employ of the Company for any reason whatsoever, other than disability, death,
or resignation under 4.4.5 (b), 4.4.2, or 4.4.5 the Company shall have no
further obligations hereunder after the date of

 

6



--------------------------------------------------------------------------------

resignation other than the payment to the Executive of the Annual Base Salary,
benefits and pro rata share of Bonus, if any, accrued and unpaid through the
date of resignation.

4.6. Surviving Obligations. Upon termination of employment for any reason, the
obligations of confidentiality, non-competition and non-solicitation shall
survive termination of employment.

4.7. No Further Liability; Release. In the event of the termination of
Executive’s employment without Cause or with Good Reason, payment made under
Section 4.4 and performance by the Company in accordance with this Agreement
shall operate to fully discharge and release the Company and its directors,
officers, employees, subsidiaries, affiliates, stockholders, successors,
assigns, agents and representatives from any further obligation or liability
with respect to Executive’s rights under this Agreement. Other than payment
under Section 4.4 and compliance with this Agreement, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement in the event
of Executive’s termination of employment. The Company conditions the payment of
any severance or other amounts pursuant to Section 4.4 upon the delivery by
Executive to the Company, and the effectiveness (with all revocation periods
having expired unexercised) within 60 days after the Termination Date, of a
release in the form satisfactory to the Company, substantially in the form
attached hereto as Attachment 1, releasing any and all claims Executive may have
against the Company and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives
arising out of this Agreement. Any severance payments that would otherwise be
made to the Executive prior to the sixtieth (60th) day following the Date of
Termination shall instead be withheld by the Company and paid to the Executive
in a lump sum on the first payroll date coincident with or next following the
sixtieth (60th) day after such Date of Termination.

4.8. Post-termination Obligation. Upon termination of employment for any reason,
the Executive shall, upon request of the Company, immediately and without claim
for compensation resign from all positions and offices held in the Company
and/or its affiliates.

4.9. Section 409A Specified Employee. If the Executive is a “specified employee”
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
or any successor provision of law (the “Code”), to the extent required to comply
with Section 409A of the Code, any payments required to be made pursuant to this
Section 4 which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination.
Should this Section 4.9 result in a delay of payments to the Executive, on the
first day any such payments may be made without incurring a penalty pursuant to
Section 409A (the “409A Payment Date”), the Company shall begin to make such
payments as described in this Section 4, provided that any amounts that would
have been payable earlier but for application of this Section 4.9 shall be paid
in lump-sum on the 409A Payment Date.

5. Location. Absent written consent, the Executive shall be based within a fifty
mile radius of Baton Rouge, Louisiana, but is expected to travel as needed.

 

7



--------------------------------------------------------------------------------

6. Confidentiality. The Employee acknowledges that it is the policy of the
Company to maintain as secret and confidential all Confidential Information (as
defined herein). The parties hereto recognize that the services to be performed
by the Employee pursuant to this Agreement are special and unique, and that by
reason of his employment by the Company, the Executive will acquire Confidential
Information. The Executive recognizes that all such Confidential Information is
and shall remain the sole property of the Company, free of any rights of the
Executive, and acknowledges that the Company has a vested interest in assuring
that all such Confidential Information remains secret and confidential.
Therefore, in consideration of the Executive’s employment with the Company
pursuant to this Agreement, the Executive agrees that at all times from and
after the Effective Date, he will not, directly or indirectly, disclose to any
person, firm, company or other entity (other than the Company, or its
affiliates) any Confidential Information, except as required in the performance
of his duties hereunder, without the prior written consent of the Company,
except to the extent that (i) any such Confidential Information becomes
generally available to the public, other than as a result of a breach by the
Executive of this agreement, or (ii) any such Confidential Information becomes
available to the Executive on a non-confidential basis from a source other than
the Company, or any of its affiliates; provided, that such source is not known
by the Executive to be bound by a confidentiality agreement with, or other
obligation of secrecy to, the Company, or another party. In addition, it shall
not be a breach of the confidentiality obligations hereof if the Executive is
required by law to disclose any Confidential Information; provided, that in such
case, the Executive shall (a) give the Company the earliest notice possible that
such disclosure is or may be required and (b) cooperate with the Company at the
Company’s expense, in protecting, to the maximum extent legally permitted, the
confidential or proprietary nature of the Confidential Information which must be
so disclosed. The obligations of the Executive under this Section shall survive
any termination of this Agreement. During the Employment Term, the Executive
shall exercise all due and diligent precautions to protect the integrity of the
business plans, customer lists, statistical data and compilation, agreements,
contracts, manuals or other documents of the Company which embody the
Confidential Information, and upon the expiration or the termination of the
Employment Term, the Executive agrees that all Confidential Information in his
possession, directly or indirectly, that is in writing, computer generated, or
other tangible form (together with all duplicates thereof) will forthwith be
returned to the Company and will not be retained by the Executive or furnished
to any person, either by sample, facsimile, film, audio or video cassette,
electronic data, verbal communication or any other means of communication. The
Executive agrees that the provisions of this Section are reasonably necessary to
protect the proprietary rights of the Company in the Confidential Information
and its trade secrets, goodwill and reputation.

For purposes hereof, the term “Confidential Information” means all information
heretofore or hereafter developed or used by the Company, or any of its
respective affiliates relating to the Business (as herein defined), and the
operations, employees, customers, suppliers and distributors of the Company and
its affiliates, including, but not limited to, customer lists, customer orders,
purchase orders, financial data, pricing information and price lists, business
plans and market strategies and arrangements, all books, records, manuals,
advertising materials, catalogues, correspondence, mailing lists, production
data, sales materials and records, purchasing materials and records, personnel
records, quality control records and procedures included in or relating to the
Business or any of the assets of the Company and/or its affiliates, and all
trademarks, tradenames (including all rights to the tradename and trademark
“Edgen” or

 

8



--------------------------------------------------------------------------------

“Murray” or “Edgen Murray Corporation,” or any similar name), copyrights and
patents, and applications therefor, all trade secrets, inventions, processes,
procedures, research records, market surveys and marketing know-how and other
technical papers.

For purposes hereof, the term “Business” means (i) any business or enterprise
engaged in fabricating, whether directly or by contract with others, or selling
or distributing prime steel plate or steel components for use in the offshore
construction market, for use in shipbuilding, including the pressure vessel
market, for use in mining or heavy construction or for use in the construction
equipment market; (ii) the business of distributing and selling industrial steel
pipe, including large OD pipe, heavy wall and X-grade pipe, DSAW, seamless,
continuous weld, ERW pipe and abrasive resistant pipe (mine pipe), and valves,
alloy pipe, flanges and fittings, welded fittings and flanges (high yield,
stainless, exotic, carbon, chrome and low temp) per ANSI B 16.9 and B 16.5
(commodity lines and specials, i.e. anchor flanges and swivel ring flanges),
forged steel fittings, outlets, pipe nipples, swage nipples, hot induction bends
and Pikotek gaskets/ insulation kits, stainless steel and other nickel alloy and
hastelloy pipe, valves, fittings and flanges, including all chrome grades,
(collectively, the “Products”); (iii) providing added value services to such
pipe and steel Products, including, flame cutting, sawing, welding,
sandblasting, priming, top coat painting, epoxy applications and end finishing,
and conversion of pipe to other components or products; (iv) entering into joint
venture, partnership or agency arrangements relating to the sale or distribution
of surplus stainless steel pipe, fittings and flanges, but excluding value-added
services if not sold as part of the Products; (v) any business that uses any
trademark, tradenames or slogans similar to the “Edgen,” Edgen Murray”
trademarks, tradenames, or slogans; and, (vi) conducting any business, other
than as described in (i) though (v) above, of a nature engaged in by the Company
or any Affiliate, or in the planning stages, before and during the Restricted
Period.

7. Noncompetition; Nonsolicitation.

(a) The Executive agrees that, during the Employment Term and for a period of
twenty-four (24) months following the date of termination of the Executive’s
employment with the Company: (i) the Executive will not, directly or indirectly,
whether for himself or on behalf of any other person (or affiliate), engage in,
own, manage, operate, provide financing to, control or participate in the
ownership, management or control of, or be connected as an officer, employee,
partner, director, or otherwise with, or have any financial interest (whether as
a stockholder, director, officer, partner, consultant, proprietor, agent or
otherwise) in, or aid or assist anyone else in the conduct of, any business,
that competes, directly or indirectly, with the Business or is otherwise engaged
in activities competitive with the Business, in each and every area where the
Company is engaged in the sale and/or distribution of the Products on the date
the Executive’s employment is terminated hereunder, including, without
limitation, each and every geographical area reflected on Exhibit B (the
“Restricted Area”); and, (ii) the Executive will not, either personally or by
his agent or by letters, circulars or advertisements, and whether for himself or
on behalf of any other person, company, firm or other entity, canvass or
solicit, or enter into or effect (or cause or authorize to be solicited, entered
into or effected), directly or indirectly, for or on behalf of himself or any
other person, any business relating to the sale and/or distribution of any
Products from any person, company, firm or other entity, who is, or has at any
time within two (2) years prior to the date of such action been a customer or
supplier of the Company, or any of its affiliates.

 

9



--------------------------------------------------------------------------------

The Parties acknowledge that the Company is expanding and in order to prevent
ongoing, repetitious amendments to this Agreement solely for the purpose of
updating the Restricted Areas, the Parties agree that the Restricted Areas,
inclusive of Exhibit B, shall be self-amending to include all parishes, counties
and States in which the Company conducts business or actively solicits business
at any time during Executive’s employment with the Company and in no event shall
such Restricted Areas be less than that contained in Exhibit B. The Parties
intend and agree that Executive’s continued employment thereafter shall serve as
the Parties’ constructive acceptance of an amendment to enlarge the Restricted
Areas. The Executive further agrees that the Restrictive Areas as shown on
Exhibit B are reasonable taking into consideration the national and
international nature of the Company’s business.

(b) The Executive agrees that, at all times from after the Effective Date and
for a period of twenty-four (24) months following the date of termination of the
Executive’s employment with the Company, the Executive will not, either
personally or by his agent or by letters, circulars or advertisements, and
whether for himself or on behalf of any other person, company, firm or other
entity; (i) seek to persuade any employee of the Company, or any of its
affiliates to discontinue his or her status or employment therewith or seek to
persuade any employee or former employee to become employed or to provide
consulting or contract services in a business or activities competitive with the
Business; and, (ii) solicit, employ or directly or indirectly cause to be
solicited or employed, or engage, directly or indirectly, the services of any
employee or former employee of the Company, or any of its affiliates.

8. Remedies. In addition to whatever other rights and remedies the Company may
have at equity or in law (including without limitation, the right to seek
monetary damages), if Executive breaches any of the provisions contained in
Sections 7(a) or (b), the Company (a) shall have its rights under Section 9 of
this Agreement, (b) shall have the right to immediately terminate all payments
and benefits due under this Agreement and (c) shall have the right to seek
injunctive relief, without the requirement to prove actual damages or to post
any bond or other security. Executive hereby waves the requirement of posting
bond or other security and acknowledges that such a breach of Sections 7(a) or
(b) would cause irreparable injury and that money damages alone would not
provide an adequate remedy for the Company; provided, however, the foregoing
shall not prevent Executive from contesting the issuance of any such injunction
on the ground that no violation or threatened violation of Sections 7(a) or
(b) has occurred.

9. Forfeiture for Breach of Confidentiality, Noncompetition and Non-solicitation
Provisions and Cessation of Payments. In the event that the Executive breaches
the obligations of confidentiality, noncompetition or non-solicitation as set
forth in this Agreement, the Executive, at the sole discretion of the Company,
within five business days after written notice of breach and demand is made,
shall be obligated to repay to the Company, in cash, the total amount of any
payments made by the Company to the Executive or on the Executive’s behalf under
Section 4.4 of the Agreement and the Company shall be relieved of any further
obligations to make additional payments or provide any benefits during the
remainder of any Severance Period.

 

10



--------------------------------------------------------------------------------

10. Authority. The Executive shall have no authority to enter into contracts on
behalf of the Company or obligate payment on behalf of the Company, except as
part of the Executive’s duties, or as approved by the President of the Company
in writing.

11. Rules, Regulations and Laws. The Executive at all times agrees to follow and
not violate any rules, regulations and laws of any government or government
agency. Specifically, the Executive acknowledges that he is familiar with the
prohibitions contained in the United States Fraud and Corrupt Practices Act and
represents that he will not engage in any act prohibited by such Act.

12. Governing Law. This Agreement shall be governed by and in accordance with
the laws of the State of Louisiana without regard to conflict of law rules
thereof.

13. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law. Specifically, but without limitation, the parties agree that if any court
of competent jurisdiction finds that any one or more of the words, phrases,
sentences, clauses, sections, subdivisions, or subparagraphs contained in
Section 7(a) or (b) is overly broad or unenforceable, then the Agreement should
be reduced or amended to be enforceable to the maximum extent allowable under
applicable law.

14. Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns; provided,
that the duties of the Executive hereunder are personal to the Executive and may
not be delegated or assigned by him.

15. Notice. All notices and other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
personally, by registered or certified mail, postage prepaid, or by a nationally
recognized overnight courier service as follows:

 

  (a) If to the Executive:

at his then current address included in the employment records of the Company;

 

  (b) If to the Company:

Chief Executive Officer

c/o Edgen Murray Corporation

18444 Highland Road

Baton Rouge, LA 70809

16. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in the least

 

11



--------------------------------------------------------------------------------

restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Executive.

17. General. The provisions contained herein constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any pre-existing or other agreement between the Executive and the
Company and/or its affiliates or any oral or prior written communication between
the parties concerning the subject matter hereof.

Signatures are on the following page.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

WITNESSES:     EXECUTIVE:

/s/ Jennifer d’Arquin

   

/s/ Daniel D. Keaton

 

/s/ Douglas J. Daly

    Name: Daniel Dean Keaton     THE COMPANY:     Edgen Murray Corporation

/s/ Jennifer d’Arquin

   

/s/ Daniel J. O’Leary

    Name: Daniel J. O’Leary

/s/ Douglas J. Daly

    Title: President

 

13



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT BETWEEN EDGEN MURRAY

CORPORATION AND DAN KEATON

SALARY - Annual base pay of $230,000

BONUS PERCENTAGE - TBD % of base pay

OTHER BENEFITS (specify — i.e. vacation, car allowance, cell phone; etc.)

Health, dental and life insurance consistent with the general company policy

401k plan benefits consistent with the general company policy

Company provided cell phone and service

Vacation policy consistent with general company policy

 

Executive Initial:  

/s/DK

             Date: 2/8/2011 Company Initial:  

/s/DJO

             Date: 2/8/2011

 

14



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT BETWEEN EDGEN MURRAY

CORPORATION AND DAN KEATON

Restricted Areas

The following states:

Louisiana

Texas

 

Executive Initial:  

/s/DK

             Date: 2/8/2011 Company Initial:  

/s/DJO

             Date: 2/8/2011

 

15



--------------------------------------------------------------------------------

ATTACHMENT A

NOTICE: TAKE THIS AGREEMENT HOME, READ IT AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS. CONSULT WITH YOUR PERSONAL ATTORNEY BEFORE SIGNING THIS AGREEMENT AS
IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

 

SEVERANCE AND EMPLOYEE SEPARATION AGREEMENT

This Severance Agreement (“Agreement”) is made and entered into on the dates
noted below by and between:                      an individual of lawful age of
majority who is domiciled in the Parish\County of                     , State of
                     and having a social security number with the last four
digits being                     , and sometime referred to herein as Employee
or Executive; and EDGEN MURRAY CORPORATION, a Nevada corporation, which does
business in the, State of                     , (sometimes referred to
hereinafter as “Company” or “Edgen Murray”) represented herein by its duly
authorized undersigned representative officer.

I. RECITALS

WHEREAS, Employee has been employed by Company in an executive capacity and
pursuant to the terms of an Employment Agreement, a copy of which is attached
hereto (“Employment Agreement”); and

WHEREAS, the Employee and Company have decided to terminate the employment
relationship and Employee desires a severance package from Company in connection
with the separation from employment and Company is willing to grant a severance
package as set forth in the Employment Agreement in exchange for a complete
release of any and all claims or potential claims, if any, that Employee may
have arising out of employment with Company; and

WHEREAS, Employee is willing and desirous of settling all potential differences,
disputes, or claims, if any, which Employee may have against the Company.

WITNESSETH:

NOW, THEREFORE, in consideration of the agreements and mutual covenants
hereinafter set forth, the parties hereby declare and agree as follows:

II. OBLIGATIONS OF COMPANY

1. Termination Date: The active employment of Employee by Company is terminated
effective                      (the “Termination Date”).

2. Severance Benefits: (a) Company will continue Employee’s base salary under
the terms and conditions set forth in the Employment Agreement between the
parties

 

16



--------------------------------------------------------------------------------

(“Severance Amount”). The Severance Amount will be payable in installments as
set forth in the Employment Agreement beginning on the first regularly scheduled
payroll date after the sixtieth (60th) day following the Termination Date;
provided, that this Agreement is effective within sixty (60) days after the
Termination Date (with all revocation periods having expired unexercised). Any
payments of the Severance Amount that would otherwise be made to the Employee
prior to the sixtieth (60th) day following the Termination Date shall instead be
withheld by the Company and paid to the Employee in a lump sum on the first
payroll date coincident with or next following the sixtieth (60th) day after
such Termination Date. The payment of Severance Amount will be subject to
standard payroll deductions, including appropriate state and federal taxes.

(b) In addition, Company will maintain current health insurance benefits for
Employee as provided in the Employment Agreement and after that date will
acknowledge that Employee is entitled to continuation of health insurance
benefits under COBRA.

(c) Company will also comply timely with other severance provisions of the
Employment Agreement.

(d) Edgen Murray agrees not to make any disparaging or derogatory remarks or
divulge confidential or personal information about Employee after the
Termination Date and will provide him with a favorable employment reference if
contacted by prospective employers.

III. OBLIGATIONS OF EMPLOYEE

1. Release of All Claims: In consideration of the payments and other benefits to
be provided by Company pursuant to the Employment Agreement and this Agreement,
Employee by these presents does forever release and discharge Edgen Murray, its
subsidiaries and affiliates, together with all agents, employees, servants,
officers, directors, shareholders, members, owners, and insurers of said persons
as well as anyone else for whom said persons are or may be responsible and all
other persons, firms, companies and corporations (hereafter sometimes referenced
as “Released Parties”), from any and all claims or causes of action of every
kind, character and description which he has had, now has or may hereinafter
acquire, irrespective of whether said claims be at this time known or unknown to
him, resulting from, relating to, or in any manner connected with, directly or
indirectly, his employment with or the termination of his employment with
Company including claims under Title VII of the Civil Rights Act or under any
other federal or state law, statute or regulation or based upon intentional or
negligent infliction of emotional distress, harassment, wrongful termination,
humiliation, embarrassment, damage to reputation, loss of income, back due
wages, bonuses, benefits, employment benefits, penalties, or attorney’s fees.
This release specifically includes, but is not limited to, any and all claims
under the following provisions of law:

 

  a. Title VII of the Civil Rights Act of 1964 (as amended by the Civil Rights
Act of 1991).

 

  b. Fair Labor Standards Act (FLSA).

 

  c. Americans with Disabilities Act (ADA).

 

17



--------------------------------------------------------------------------------

  d. Family Medical Leave Act (FMLA).

 

  e. Human rights laws of the State of Louisiana.

 

  f. Anti-discrimination and retaliation laws of the State of Louisiana.

 

  g. Federal anti-discrimination and retaliation laws.

 

  h. Age Discrimination in Employment Act (ADEA).

 

  i. Older Workers Benefit Protection Act (OWBPA)

 

  j. Louisiana wage payment laws.

 

  k. Any and all federal and/or state laws related to and/or in any way
associated with employment, discharge from employment, separation from
employment and any matters related thereto.

Employee further acknowledges for himself, his heirs, successors and assigns,
that all claims, causes of action, rights, demands, losses, possible suits or
damages that he now has or may have against the Released Parties are fully and
completely released and discharged, it being her intention not to reserve any
claims, causes of action, rights, demands, losses, suits or damages of any kind
against any of the Released Parties for any event which occurred prior to the
date of the execution of this Agreement.

2. Confidential Information: Employee agrees that all information relating to
Company concerning customers, vendors, accounts, pricing, and all other
information relating to the business of Edgen Murray, shall be maintained
strictly confidential and shall not be used by Employee, directly or indirectly,
for his personal benefit or account or for the benefit or account of any other
business or entity or for any other reason.

3. No Disparaging Remarks, etc.: Employee further agrees not to make false,
disparaging, derogatory remarks or divulge confidential or personal information
about the Company, its members, owners, directors, officers, employees, agents,
or representatives after the Termination Date.

IV. TIME TO CONSIDER AGREEMENT/RIGHT TO REVOKE ACCEPTANCE

1. Right to Review/Seek Counsel: Employee represents and certifies that he has
carefully read and fully understands all of the provisions and effects of the
Agreement. Employee represents that he has been advised by Company to seek legal
advice of counsel with regard to the Agreement prior to executing the Agreement,
and that he has been afforded a reasonable time, not less than twenty-one
(21) days, in which to seek this advice. Employee further represents that he is
voluntarily entering into the Agreement and that neither Company nor its agents,
representatives, or attorneys have made any representations other than those set
forth herein.

 

18



--------------------------------------------------------------------------------

2. Revocation Period: Employee understands that for a period of seven (7) days
after execution of the Agreement, he will retain the right to revoke the
Agreement. Employee further understands that the Agreement shall not become
effective or enforceable until the seven (7) day revocation period has expired.
Even in the event of revocation, Employee shall retain the accrued vacation
benefits and wages to which he was entitled.

3. Broad Construction: The Agreement is intended to be construed as broadly as
possible and is intended to cover Employee’s entire period of employment by
Company and any of Company’s owners, managers, predecessors, successors, and
affiliates.

V. ADDITIONAL OBLIGATIONS

1. Executed as Free Will: Company and Employee further acknowledge that this
release is to inure to the benefit of the parties named herein, and any
affiliated persons, firms, corporations, or organizations whatsoever and that
the Agreement is made and executed by each of them by their own free will and
that they have not been improperly influenced to enter into this Agreement as a
result of any act or action of the part of any party.

2. Agreement to be Held in Confidence: Company and Employee (and his successors,
heirs, assigns and relatives) agree to keep and maintain in strict confidence
the terms, conditions and amount of this Agreement and any related documentation
and any information shall not be divulged without the written permission of the
other party. This provision shall not apply to information that needs to be
supplied to accountants or attorneys for the purposes of handling normal
business or tax matters for either of the parties. Employee, his successors,
heirs, assigns and relatives further agree that if he and/or they violate this
confidentiality provision, Company shall have the right to file a legal action
in an appropriate forum and to seek any and all appropriate legal relief as
provided by law including, but not limited to, damages, specific performance and
injunctive relief. Employee further agrees that if Company seeks injunctive
relief for breach of this confidentiality provision, Company is relieved of
having to establish and/or prove irreparable injury and harm. Employee, her
successors, heirs, assigns and relatives further agree that the appropriate
damage remedy for a violation of this confidentiality provision or other
provisions of this Agreement shall be the recovery of, as liquidated damages,
the sum of $10,000, plus reasonable attorney’s fees and court costs as a result
of pursuing the action.

3. Entire Agreement: The Agreement has been approved and signed by each party
after review and with the opportunity to consult with their respective
attorneys. The Agreement constitutes the entire Agreement between the parties
and shall not be modified, altered or amended, except by written agreement
signed by each of the parties hereto.

4. Severability: In case any term or provision of the Agreement shall be held
invalid, illegal or unenforceable, in whole or in part, neither the validity nor
the finality of the remainder of such term or provision, nor the validity of any
other terms or provision of the Agreement shall in any way be affected thereby.
No provision of the Agreement shall be interpreted for or against any party
hereto on the basis that the party was the draftsman of such provision, each
party having participated equally in the drafting hereof, and no presumption or

 

19



--------------------------------------------------------------------------------

burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of the Agreement.

5. No Admission of Wrong-Doing: The parties agree that neither the execution of
the Agreement nor the furnishing of any consideration shall be construed as an
admission by any party hereto of any wrongdoing.

6. Governing Law and Interpretation: The Agreement shall be governed by and
construed in accordance with the laws of the State of Louisiana. Its language
shall be construed as a whole, according to its fair meaning, and not strictly
for or against either party.

7. Validity of Employment Agreement: Nothing in this Severance and employment
Separation Agreement shall be construed as rendering unenforceable any terms or
conditions of the Employment Agreement.

8. Counterparts: This Agreement may be executed in any number of counter parts,
each of which so executed shall be deemed to be an original, but all such
counter parts shall together constitute but one in the same instrument.

Signatures on following page.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee has signed this Severance and Employment Separation
Agreement in multiple originals in the City of                     ,
                    , on this      day of             , 20    , in the presence
of the respective undersigned competent witnesses.

WITNESSES:

 

 

   

 

    Employee

 

   

IN WITNESS WHEREOF, Edgen Murray, through its undersigned representative, has
signed this Severance and Employment Separation Agreement in multiple originals
in the City of Baton Rouge, Louisiana on this      day of             , 20    
in the presence of the respective undersigned competent witnesses.

WITNESSES:

 

    EDGEN MURRAY CORPORATION

 

    By  

 

 

     

 

Executive Initial:      Date:                     Company Initial:     
Date:                    

 

21